ao SN BN AU eR WY PS

Ne}

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

Hon. Richard A. Jones

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON

AT SEATTLE
UNITED STATES OF AMERICA,
Plaintiff, No. CR18-5044RAJ
V.
ORDER DIRECTING RELEASE
KAYLA JENSEN, OF DEFENDANT FROM
CUSTODY
Defendant.

 

 

 

 

The clerk issues the following minute order by the authority of the Honorable
Richard A. Jones, United States District Court Judge:

The defendant is hereby ordered released on the Appearance Bond executed
December 28, 2018. All of the conditions of the Appearance Bond remain in full

force and effect.

DATED this 14th day of June, 2019.

kt | Be

Hon. Richard A. Jones
United States District ‘aa

ORDER — 1

 
